Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1, 3, 14, 16 and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication US 2014/0098781 to Vos et al. (hereinafter Vos)

  	As to claims 1, 14 and 27-32, Vos discloses a method for wireless communications by a user equipment (UE), comprising:
 	identifying resources in a narrowband region, the narrowband region spanning no more than a single 180 kilohertz resource block in a transmission time interval (TTI) (Vos; [0025]; [0031]-[0032]; Fig.1 shows and  discloses a resource block spans 180 KHz and TTI corresponds to a single 180 kilohertz resource block in a transmission time interval (TTI). [0025] also discloses 12 subcarriers in a resource block wherein each subcarrier is 15 KHz corresponds to resources in a resource block. [0012]; [0031]-[0032]; [0059] discloses subcarriers are used for uplink communication from a UE to a base station means subcarriers are identified by a UE); and
 	performing at least one of system acquisition or access using the identified resources (Vos; [0012]; [0031]-[0032] discloses subcarriers are used for uplink communication from a UE to a base station corresponds to performing access using the identified resources. Here Von is applied for the 2nd alternative)

As to claims 3 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition, Vos discloses, wherein:
the UE is of a first type (Vos; [0008] discloses a UE receives downlink data from a base station means UE is of a first type); and
the narrowband region is located within a separate component carrier outside of a wideband region of resources used for communications by UEs of a second type (Vos; [0025]; [0031]-[0032] discloses  narrowband region 180 KHz is used for uplink transmission means narrowband region is located within a separate component carrier outside of a wideband region of resources used for communications by UEs of a second type). 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 2, 4-5, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2014/0098781 to Vos et al. (hereinafter Vos) in view of WIPO Publication WO 2015/109,609 to Li et al. (hereinafter Li) 

	As to claims 2 and 15, Vos discloses a UE of a first type that receives downlink data. Vos also discloses the UE using narrowband for uplink communication. Vos fails to explicitly disclose   narrowband region is located in the wideband region. However, Li discloses 
 	the narrowband region is located within a wideband region of resources used for communications by UEs of a second type (Li; Page 31, last 3 paragraph discloses for the use of independent narrowband resources, the following description is made: First, the user equipment acquires the downlink L TE wideband carrier according to the configuration information. Page 32 last paragraph also discloses a UE obtains the location of the RB in which the narrowband carrier is located in the system bandwidth).
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using narrowband in the wideband in order to reduce the cost. 

 	As to claims 4 and 17, the rejection of claim 2 as listed above is incorporated herein. In addition, Vos-Li discloses further comprising:
 	receiving signaling of a resource block offset indicating a location of the narrowband region (Li; Page 5, last 3 paragraph discloses (Li; second paragraph discloses receiving parameter that indicates RB location. This paragraph also discloses of using 180 KHz resource block which is narrowband resources. Page 32 last paragraph also discloses a UE obtains the location of the RB in which the narrowband carrier is located in the system bandwidth).

 	As to claims 5 and 18, Vos discloses resources in narrowband, but fails to discloses resources are used for receiving a particular transmission. However, Li discloses further comprising:
 	receiving at least one of synchronization signals, broadcast information, or cell-specific reference signals from a network entity on the identified resources (Li; Page 32, last paragraph discloses synchronization signal. Here Li is applied for the 1st alternative).
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using synchronization signal so that user can communicate with the base station for transmitting and receiving data. 

4.	Claim(s) 6, 12-13, 19 and 25-26 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2014/0098781 to Vos et al. (hereinafter Vos) in view of CN 106211334 to Wen et al. (hereinafter Wen) 

 	As to claims 6 and 19, Vos discloses resources in narrowband, but fails to discloses resources are used for transmitting a particular transmission. However, Wen discloses further comprising:
 	transmitting a physical random access channel (PRACH) on the identified resources (Wen; Page 19, last two paragraph) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using PRACH transmission using narrowband  so that user can communicate with the base station for transmitting and receiving data. 

 	As to claims 12 and 25, Vos discloses some of the TTIs are used for uplink transmission, but fails to discloses resources are used for transmitting a PRACH. However, Wen discloses further comprising:
 	at least some TTIs are available for physical random access channel (PRACH) transmissions (Wen; Page 19, last two paragraph) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using PRACH transmission using narrowband  so that user can communicate with the base station for transmitting and receiving data

As to claims 13 and 26, Vos discloses narrowband transmission, but fails to discloses narrowband resources are used for PUSCH transmission. However, Wen discloses further comprising:
 	sending one or more transmissions to a network entity on a narrowband uplink shared channel (Wen; Page 19, last two paragraph) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and using PUSCH so that user can send uplink data to a base station. 

5.	Claim(s) 7-11 and 20-24 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2014/0098781 to Vos et al. (hereinafter Vos) in view of US Publication US 2009/0245190 to Higuchi et al. (hereinafter Higuchi)

 	As to claims 7 and 20, Vos discloses resources in narrowband, but fails to disclose supporting time division multiplexing for downlink control channel and shared channel. However, Higuchi discloses wherein 
 	wherein the UE supports time division multiplexing of at least one narrowband downlink control channel and at least one narrowband downlink shared channel across multiple TTIs (Higuchi; Fig.
 Fig.4; Fig.5; [0062]) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and multiplexing different signal in order to use the limited resources in an effective way.

As to claims 8 and 21, Vos discloses resources in narrowband, but fails to disclose supporting time division multiplexing for downlink control channel and shared channel. However, Higuchi discloses wherein 
 	wherein at least one control channel and at least one data channel are time division multiplexed within a given TTI (Higuchi; Fig.4; Fig.5; [0062]) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and multiplexing different signal in order to use the limited resources in an effective way. 

As to claims 9 and 22, Vos discloses resources in narrowband, but fails to disclose supporting frequency division multiplexing for control channel and data channel. However, Higuchi discloses wherein 
 	wherein at least one control channel and at least one data channel are frequency division multiplexed within a given TTI (Higuchi; Fig.4; Fig.5; [0062]) 
 	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings and multiplexing different signal in order to use the limited resources in an effective way. 

As to claims 10 and 23, Vos discloses resources in narrowband, but fails to disclose receiving PDCCH control channel on the identified resource. However, Higuchi discloses further comprising:
receiving a physical downlink control channel (PDCCH) on the identified resources. (Higuchi; Fig.4; Fig.5; [0062]) 
  	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order to receive downlink control data from a base station.

As to claims 11 and 24, Vos discloses resources in narrowband, but fails to disclose receiving PDSCH control channel on the identified resource. However, Higuchi discloses further comprising:
receiving a physical downlink shared channel (PDSCH) on the identified resources. (Higuchi; Fig.4; Fig.5; [0062]) 
  	It would have been obvious to a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order to receive downlink data from a base station. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478